DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020, 03/19/2021 and 05/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the transition regions" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-10 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficieny from parent claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemann et al. [US 2004/0122638].
Claim 1, Niemann et al. discloses a superconducting coil device [1] comprising: a coil winding [3] with at least one turn of a superconducting strip conductor [3., abs]; wherein the strip conductor [3] has a first main face [top face] and a second main face [bottom face]; wherein the coil winding includes a turning region [5] wherein the strip conductor [3] is bent such that, in the turning region [5], the strip conductor has a distinct change of direction in a longitudinal direction and simultaneously changes the orientation of both the first main face and the second main face with respect to a central axis of the coil device [figure 2, abs, paragraph 0057].

Claim 3, Niemann et al. discloses the coil device as claimed in claim 1, further comprising a winding carrier [2]; wherein the at coil winding rests on the winding carrier in the turning region [5, figure 2].
Claim 13, Niemann et al. discloses a winding carrier [2] for a three-dimensionally shaped coil winding [3], the winding carrier [2] comprising: a ring-shaped circumferential bearing contact surface [6] for flat bearing contact of a superconducting strip conductor [3, figure 2]; wherein the bearing contact surface defines a turning region [5], in which the bearing contact surface is bent such that, in this turning region, it causes a distinct change of direction in the longitudinal direction of a strip conductor in bearing contact and, at the same time, the orientation of the two main faces of a strip conductor in bearing contact changes with respect to a central axis of the coil device [figure 2].
Claim 15, a method for producing a superconducting coil winding, as claimed is inherent in the product structure of claim 13 above as disclosed by Niemann et al.

Claims 1-3, 5, 6, 8, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki [JP2009049040A].
Claim 1, Okazaki discloses a superconducting coil device comprising [figure 1]: a coil winding [10] with at least one turn of a superconducting strip conductor [11]; wherein the strip conductor [11] has a first main face [one face 11y] and a second main face [the other face of 11y]; wherein the coil winding includes a turning region [10b-1] wherein the 
Claim 2, Okazaki discloses the coil device as claimed in claim 1, wherein the minimum bend radius of the strip conductor within the turning region is between 1 cm and 25 cm [11 is bent at a 16mm curvature; paragraph 0025].
Claim 3, Okazaki discloses the coil device as claimed in claim 1, further comprising a winding carrier [20]; wherein the at coil winding rests on the winding carrier in the turning region [10b-1, figures 3 and 5].
Claim 5, Okazaki discloses the coil device as claimed in claim 1, wherein the turning region [10b-1] comprises a spatially limited sub-region of the total circumference of the coil winding [figures 3 and 5].
Claim 6, as best understood, Okazaki discloses the coil device as claimed in claim 1, wherein the coil winding [10] includes: two longitudinal limbs [10a] extending along the central axis of the coil device [20]; two axially terminal transverse limbs [10b] connecting the two longitudinal limbs to each other at their respective axial end regions [figures 1a-1c, 3 and 5]; and in the transition regions [located between 10d and 10e] between the longitudinal limbs and the transverse limbs, a total of four turning regions [10b-1; figure 1a-1c].
Claim 8, as best understood, Okazaki discloses the coil device as claimed in claim 7, wherein the two longitudinal limbs [10a] have a radial distance from the central axis [L] less than the corresponding radial distance of the two transverse limbs [10b; figure 1a].

Claim 13, Okazaki discloses a winding carrier [20] for a three-dimensionally shaped coil winding [10], the winding carrier [20] comprising: a ring-shaped circumferential bearing contact surface [15] for flat bearing contact of a superconducting strip conductor [11, figures 2a and 2b; wherein the bearing contact surface defines a turning region [10b-1], in which the bearing contact surface is bent such that, in this turning region, it causes a distinct change of direction in the longitudinal direction of a strip conductor in bearing contact and, at the same time, the orientation of the two main faces of a strip conductor in bearing contact changes with respect to a central axis of the coil device [figures 1a-1c, 3 and 5].
Claim 14, Okazaki discloses winding carrier as claimed in claim 13, wherein the winding carrier [20] includes at least two segments [20a and 20b], in such a manner that it can subsequently be removed from a coil winding applied to it, wherein the coil winding retains the shape defined by the bearing contact surface [paragraph 0036].
Claim 15, a method for producing a superconducting coil winding, as claimed is inherent in the product structure of claim 13 above as disclosed by Okazaki.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki [JP2009049040A] in view of Frank et al. [US 2019/0267885].

Frank et al. teaches a superconductor winding [31] with a strip conductor comprises a substrate strip and a high-temperature superconducting layer arranged on the substrate strip [paragraph 0037].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the strip conductor of Frank et al. in the coil device of Okazaki since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 11, Okazaki discloses a superconducting coil device comprising [figure 1]: a coil winding [10] with at least one turn of a superconducting strip conductor [11]; wherein the strip conductor [11] has a first main face [one face 11y] and a second main face [the other face of 11y]; wherein the coil winding includes a turning region [10b-1] wherein the strip conductor is bent such that, in the turning region, the strip conductor has a distinct change of direction in a longitudinal direction and simultaneously changes the orientation of both the first main face and the second main face with respect to a central axis [L] of the coil device [figures 1a-1c, in 10b-1 the surface 11y rotates 180 degrees].
Okazaki fails to teach the use of the coil in a rotor of an electric machine.
Frank et al. teaches a rotor [1] for an electrical machine [21], the rotor comprising a superconducting coil device comprising: a coil winding [3i] with at least one turn of a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the superconducting coil device of Okazaki in the rotor of the electric machine of Frank et al. since the simple substitution of one known element for another [in this case coil structure], producing a predictable result, renders the claim obvious.
Claim 12, Okazaki as modified discloses the rotor as claimed in claim 11, wherein Frank et al. teaches that the rotor is configured to realize a magnetic field having p poles, wherein p is equal to 2 or 4 [paragrapgh 0069; the rotor may form a p-pole magnetic field, wherein the number of poles p can be between 2 and 12, between 6 and 12, and in particular cases precisely 8].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837